DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 16/940,823 filed on 28 July 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 28 July 2020 has been considered. An initialed copy of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 

A method, comprising: 

accessing communications from at least one social media platform, the communications including at least one of text data or image data; 

determining a portion of the communications corresponds to a category of activity; 

determining a level of risk for the category of activity based on a potential for injury; 

identifying at least one insurance product based on the level of risk for the category of activity; 

identifying a set of users associated with the portion of the communications; and 

insuring the set of users for the category of activity based on the at least one insurance product. 
The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and generally describes steps directed to collecting customer data/information for the purpose of offering group insurance in an automated manner. 

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion),inasmuch as the claimed method as a whole is directed towards facilitating collecting customer data/information and providing a group insurance coverage offer in an automated manner, involving steps which are nothing more than merely collecting, retrieving, storing, organizing and transmitting financial activity data/information over a network, but for the recitation of generic computer components.

Facilitating the collecting customer data/information and providing a group insurance coverage offer in an automated manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising collecting, retrieving, storing, organizing and transmitting data/information over a network falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the by a computer device language, the limitations recited in the context of the claim encompasses user thinking determining a potential customer’s profile for the purpose of presenting a contract associated with providing insurance coverage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – “graphical user interface”, “processor”, “server”, “distributed network”, “database” nothing in the claim element precludes the steps from the organizing human interactions and mental processes groupings. Accordingly, for these reasons, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating collecting customer data/information and providing a group insurance coverage offer in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising collecting, retrieving, storing, organizing and transmitting data/information over a network. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept identified while carrying out the steps of merely collecting, retrieving, storing, organizing and transmitting data/information over a network, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358.

Independent claim 9 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 9 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 9 accordingly.

Independent claim 16 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 16 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 16 accordingly.

Dependent claims 2-8, 10-15, and 17-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 12, the step(s) comprising “generating one or more advertisements to provide information regarding the at least one insurance product; and providing the one or more advertisements to the set of users over the social media platform”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 3, 14, and 19, the step(s) comprising “identifying a business at a location proximate to at least one user of the set of users based on the portion of the communications, the business offering the activity; and targeting the business with one or more advertisements to provide information regarding the at least one insurance product”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 4, 10, and 20, the step(s) comprising “wherein accessing the communications from the at least one social media platform further comprises at least one of crawling data from the social media platform to obtain the communications or sending an Application Program Interface (API) message to obtain the communications”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 5, 11, and 17, the step(s) comprising “wherein identifying the set of users further comprises: identifying each user associated with the portion of the communications; determining, for each user, a metric of interest in the category of activity based on an interaction frequency between each user and the portion of the communications; and selecting one or more users to form the set of users based on the metric of interest in the category of activity for each user”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 6, the step(s) comprising “identifying a subset of the portion of communications that corresponds to an individual user; and determining a behavioral risk metric for the individual user based on characterizations of the category of the activity by the subset of the portion of communications, and wherein insuring the set of users for the category of the activity further comprises insuring the individual user based on the behavioral risk metric”, is a further 
refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 7, the step(s) comprising “wherein determining the portion of the communications corresponds to the category of activity further comprises: inputting sample communications as training data into a machine learning algorithm, wherein the sample communications correspond to the category of activity; and analyzing, by the machine learning algorithm, the communications from the at least one social media platform to determine the portion of the communications corresponds to the category of activity”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 8 and 15, the step(s) comprising “wherein the set of users form an affinity group associated with the category of activity”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 13 and 18, the step(s) comprising “wherein the instructions are further operable to: determine, for at least one user of the set of users and based on characteristics of communications generated by the at least one user, an individual risk score; and identifying other insurance products available to the at least one user based on the individual risk score”, is a further  
refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denning et al., US 8,639,603 B2 (hereinafter “Denning”), in view of Hoffman, US 8,626,539 B2 (hereinafter “Hoffman”) 

Re Claim 1:  Denning discloses a method, comprising: 

accessing communications from at least one social media platform, the communications including at least one of text data or image data; (Abstract; C2 L1-30; C3 L1-8; C7 L59-67; C8 L60-64)

determining a portion of the communications corresponds to a category of activity; (C9 L42-45)

Denning doesn’t explicitly disclose:

determining a level of risk for the category of activity based on a potential for injury; 

Hoffman, however, makes this teaching in a related endeavor (C1 L15-44: “The present invention relates, in general, to the field of life insurance… If the evaluation indicates that the risk of insuring the policy owner exceeds the risk the insurer is willing to accept, the premium will likely be unaffordable for the policy owner, and in some cases, the insurer may deny coverage… Thus, there is a demand for a method for providing a death benefit to an individual having an uninsurable trait.”; C1 L48-53: “The method collects registration information from the participant, and associates the participant with at least one other participant having the uninsurable trait to form a group of participants.”; C2 L28-36: “In one embodiment, the uninsurable trait includes a health condition or lifestyle risk… The lifestyle risk includes conditions such as obesity, smoking, or the like, a high risk occupation such as law enforcement, military, or the like, and a high-risk activity such as rock climbing, mountaineering, base jumping, or the like.”). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Hoffman with those of Denning as described above for the motivation of providing protection coverage for an affinity group during those instances wherein such protection may be deemed to be unaffordable and/or unavailable due to the nature of activity engaged in by the affinity group. 

Denning further discloses:

identifying at least one insurance product based on the level of risk for the category of activity; (C9 L21-31; C12, L55-63; C13 L39-47)

identifying a set of users associated with the portion of the communications; (C7 L39-47; C8 L60-64)

insuring the set of users for the category of activity based on the at least one insurance product. (C9 L21-31; C13 L39-47)
Re Claim 2:  Denning in view of Hoffman discloses the method of claim 1. Denning further discloses:  

generating one or more advertisements to provide information regarding the at least one insurance product; (C13 L29-33)

providing the one or more advertisements to the set of users over the social media platform. (C3 L55-60)
Re Claim 3:  Denning in view of Hoffman discloses the method of claim 1. Denning further discloses:

identifying a business at a location proximate to at least one user of the set of users based on the portion of the communications, the business offering the activity; (C4 L25-33) 

targeting the business with one or more advertisements to provide information regarding the at least one insurance product. (C13 L29-33)
Re Claim 4:  Denning in view of Hoffman discloses the method of claim 1. Denning further discloses:

wherein accessing the communications from the at least one social media platform further comprises at least one of crawling data from the social media platform to obtain the communications or sending an Application Program Interface (API) message to obtain the communications. (FIG. 3: “[370]”)
Re Claim 5:  Denning in view of Hoffman discloses the method of claim 1. Denning further discloses:

wherein identifying the set of users further comprises: 

identifying each user associated with the portion of the communications; (C7 L39-47; C8 L60-64)

determining, for each user, a metric of interest in the category of activity based on an interaction frequency between each user and the portion of the communications; (C2 L64-65)

selecting one or more users to form the set of users based on the metric of interest in the category of activity for each user. (C2 L64-65)
Re Claim 6:  Denning in view of Hoffman discloses the method of claim 1. Denning further discloses:

identifying a subset of the portion of communications that corresponds to an individual user; (Abstract; C2 L1-30; C3 L1-8; C7 L59-67; C8 L60-64)

determining a behavioral risk metric for the individual user based on characterizations of the category of the activity by the subset of the portion of communications, and wherein insuring the set of users for the category of the activity further comprises insuring the individual user based on the behavioral risk metric. (C2 L64-65)
Re Claim 8:  Denning in view of Hoffman discloses the method of claim 9. Denning further discloses:

wherein the set of users form an affinity group associated with the category of activity. (C9 L21-31; C13 L39-47)
Re Claim 9:  Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10:  Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 4.

Re Claim 11:  Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 5.

Re Claim 12:  Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 2.

Re Claim 13:  Denning in view of Hoffman discloses the method of claim 9. Denning further discloses:

wherein the instructions are further operable to: 

determine, for at least one user of the set of users and based on characteristics of communications generated by the at least one user, an individual risk score; (C2 L15-18)

identifying other insurance products available to the at least one user based on the individual risk score. (C1 L45-49; C2 L5-10)
Re Claim 14:  Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 3.

Re Claim 15:  Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 8.

Re Claim 16:  Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 1.

Re Claim 17:  Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 5.

Re Claim 18:  Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 13.

Re Claim 19:  Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 3.

Re Claim 20:  Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 4.



Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Denning et al., US 8,639,603 B2 (hereinafter “Denning”), in view of Hoffman, US 8,626,539 B2 (hereinafter “Hoffman”) as applied to claims 1-6 and 8-20 as described above, further in view of Bonissone et al., US 8,793,146 (“Bonissone”)

Re Claim 7:  Denning in view of Hoffman discloses the method of claim 1. Denning doesn’t explicitly disclose:

wherein determining the portion of the communications corresponds to the category of activity further comprises: 

inputting sample communications as training data into a machine learning algorithm, wherein the sample communications correspond to the category of activity; and 

analyzing, by the machine learning algorithm, the communications from the at least one social media platform to determine the portion of the communications corresponds to the category of activity. 
Bonissone, however, makes this teaching in a related endeavor (FIG. 22: “Evaluation”; “Decision Category Component”). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Bonissone with those of Denning as described above for the motivation of providing protection coverage for an affinity group based on past data/information profiles. 



Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692